UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7754


BRIAN JOSEPH STOLTIE,

                    Plaintiff - Appellant,

             v.

COUNTY OF LEXINGTON; LEXINGTON COUNTY SHERIFF DEPARTMENT;
WELLPATH, sued in their official capacities; KEVIN JONES; LONA STARKS;
MR. DARBY; MS. BETTY; MS. JESSICA; MS. HARE; MR. KEYS; DAVID OR;
MR. J. MURPHY, sued in their official and individual capacities,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Sherri A. Lydon, District Judge. (0:19-cv-00387-SAL)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Brian Joseph Stoltie, Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN &
PLYLER, PA, Columbia, South Carolina; Mark Victor Gende, William Alexander
Neinast, SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Joseph Stoltie seeks to appeal the district court’s orders adopting the

magistrate judge’s recommendation and dismissing Stoltie’s 42 U.S.C. § 1983 complaint

for failure to exhaust administrative remedies and denying relief on his motion to

reconsider, which the district court construed as filed pursuant to Fed. R. Civ. P. 59(e). We

dismiss in part and affirm in part.

       Regarding the dismissal of his complaint, Stoltie’s notice of appeal was due no more

than 30 days after the entry of the district court’s final judgment or order, Fed. R. App. P.

4(a)(1)(A), unless the district court extended the appeal period under Fed. R. App. P.

4(a)(5), or reopened the appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing

of a notice of appeal in a civil case is a jurisdictional requirement,” Bowles v. Russell, 551

U.S. 205, 214 (2007), and “an appeal from denial of [Fed. R. Civ. P.] 60(b) relief does not

bring up the underlying judgment for review,” Aikens v. Ingram, 652 F.3d 496, 501 (4th

Cir. 2011) (en banc) (internal quotation marks omitted).         The district court’s order

dismissing Stoltie’s complaint was entered on March 27, 2020. The notice of appeal was

filed on November 24, 2020. See Houston v. Lack, 487 U.S. 266, 267 (1988) (establishing

prison mailbox rule). Because Stoltie’s appeal from the dismissal of his complaint is

untimely and he did not obtain an extension or reopening of the appeal period, we dismiss

this portion of the appeal for lack of jurisdiction.

       Stoltie also appeals the district court’s order denying his motion for reconsideration.

We review the denial of motions for reconsideration filed pursuant to Rule 59(e) or Rule

60(b) for abuse of discretion. Wicomico Nursing Home v. Padilla, 910 F.3d 739, 750

                                               2
(4th Cir. 2018) (Rule 59(e) motion); Aikens, 652 F.3d at 501 (Rule 60(b) motion). Because

Stoltie’s motion was not filed within 28 days after the entry of the district court’s order

dismissing the action, the motion is properly construed as filed pursuant to Rule 60(b). See

Fed. R. Civ. P. 59(e) (providing 28-day filing period); MLC Auto., LLC v. Town of S. Pines,

532 F.3d 269, 277-78 (4th Cir. 2008) (explaining postjudgment motions should be

construed based on time period within which they are filed). Nevertheless, “we may affirm

on any grounds supported by the record, notwithstanding the reasoning of the district

court.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 75 n.13 (4th Cir. 2016).

Having reviewed the record, we conclude that the district court did not abuse its discretion

in denying Stoltie’s motion for reconsideration. Accordingly, we affirm the district court’s

order denying that motion.

       We deny Stoltie’s motion for appointment of counsel and deny as moot his motion

to compel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    DISMISSED IN PART,
                                                                     AFFIRMED IN PART




                                             3